Order issued: November (~ , 2012




                                             In The
                                   gourt of


                                      No. 05-12-00450-CV


                        CHRISTOPHER ALAN GANNON, Appellant
                                               VO




                       JPMORGAN CHASE BANK,
        NATIONAL ASSOCIATION ITS SUCCESSORS AND ASSIGNS, Appellee


                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-15791


                                           ORDER
       We GRANT appellant’s October 30, 2012 motion for an extension of time to file a brief.

Appellant shall f’de his brief on or before December 10, 2012.